WILLSON, Judge.
Appellants were arrested upon a warrant of arrest issued by a magistrate of Hopkins County, based upon a complaint; charging them with the theft of certain cattle. They applied to the Hon. E. W. Terhune, judge of the Eighth Judicial District, for a writ of habeas corpus, which was granted, and upon a hearing thereof they were-remanded to the custody of the officer who had arrested them.
We are of the opinion that the writ should not have been granted pending the proceeding before the magistrate. The magistrate who issued the warrant of arrest had jurisdiction as an examining court to inquire-' „ . into the offense charged in the complaint, and it was not proper, and not, in contemplation of the law, that another court or judge should defeat or interfere with that jurisdiction. In such case until the magistrate has, .after examination, refused to discharge the accused, the remedy by habeas, corpus is not available. Robertson v. The State, 36 Texas, 346; Church on Habeas Corpus, sec. 90; Ex Parte Kittrel, 20 Ark., 499.
It is ordered that this proceeding be and the same is dismissed at the cost of the applicants.

Ordered accordingly.

Judges all present and concurring.